The plaintiff became a clerical employee of the Newton District Court in 1967. In 1979, after she was convicted of the misdemeanor of larceny (shoplifting), the clerk magistrate of the Newton Division of the District Court Department, as appointing authority, removed her for cause. On the recommendation of the Regional Administrative Justice and the Administrative Justice of the District Court Department, the Chief Administrative Justice affirmed the removal. The plaintiff brought this action in the Supreme Judicial Court for Suffolk County, seeking review of her removal by the advisory committee on personnel standards, pursuant to G. L. c. 211B, § 8, fifth par., inserted by St. 1978, c. 478, § 110, effective July 1, 1978. A single justice of this court allowed the defendant’s motion for summary judgment on the ground that the cited statute is not applicable. The plaintiff appeals, and we affirm. The statute requires review by the advisory committee in a case of removal of an “employee whose appointment was subject to the provisions of this section.” The plaintiffs appointment, made in 1967, was not subject to the section, which took effect in 1978.

Judgment affirmed.